Citation Nr: 0009115	
Decision Date: 04/05/00    Archive Date: 04/11/00

DOCKET NO.  98-12 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

Entitlement to an increased evaluation for the residuals of 
shrapnel wounds of the right (major) forearm, with ulnar 
nerve neuropathy, currently rated 20 percent disabling.

Entitlement to an increased (compensable) evaluation for the 
residuals of shrapnel wounds of the right (major) shoulder 
and upper arm.

Entitlement to a total rating for compensation purposes based 
on individual unemployability.


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney



ATTORNEY FOR THE BOARD

Hilary L. Goodman, Counsel


REMAND

The veteran had active service from December 1965 to June 
1969.

This appeal arises from a February 1998 rating decision by 
the Cleveland, Ohio, Department of Veterans Affairs (VA) 
Regional Office (RO) which, in pertinent part, continued a 20 
percent disability evaluation for the residuals of shrapnel 
wounds of the right (major) forearm, with ulnar nerve 
neuropathy, as well as a non-compensable disability 
evaluation for the residuals of shrapnel wounds of the right 
(major) shoulder and upper arm, and denied the veteran's 
claim for a total rating for compensation purposes based on 
individual unemployability.

The Board of Veterans' Appeals (Board) remanded the issues 
set out on the title page in February 1999 for further 
development.  It was noted at that time that records had 
shown treatment for carpal tunnel syndrome as well as a May 
1997 revision of the right ulnar nerve anterior transposition 
and exploration.

Development was to include both VA orthopedic and neurologic 
examinations and the orthopedist and neurologist were 
requested to proffer opinions regarding the relationship, if 
any, between the veteran's service-connected right arm 
disabilities and any ulnar nerve compression or other 
neurologic disability of the right arm found.  The reports of 
examination show that the orthopedic examiner deferred to the 
neurologic examiner and that the neurologic examiner did not 
proffer an opinion.

Pursuant to Stegall v. West, 11 Vet. App. 268 (1998), the 
case will be remanded to the RO for the following action:

1.  The RO should request copies of all 
of the veteran's VA outpatient treatment 
records dated subsequent to May 1997 not 
already of record from the VA Medical 
Center, Cleveland.  All documents 
obtained should be associated with the 
veteran's claims file.

2.  Upon completion of the above, the RO 
should schedule the veteran for VA 
psychiatric and neurologic examinations.  
The psychiatric examination is for the 
express purpose of evaluating the current 
severity of the veteran's post-traumatic 
stress disorder, including any adverse 
affects of his post-traumatic stress 
disorder on his employability.

With respect to the neurologic 
examination, the neurologic impairment of 
the right forearm and the neurologic 
impairment of the right shoulder and 
upper arm should be identified.  All 
necessary tests and studies should be 
accomplished, and all clinical 
manifestations should be reported in 
detail.  The examining neurologist is 
requested to proffer an opinion regarding 
the relationship, if any, between the 
veteran's service-connected right upper 
extremity disabilities and any right 
ulnar nerve compression or other 
neurological disability of the right 
upper extremity found.  Should the 
examiner find that a determination cannot 
be made, this should be noted in the 
written report.

The claims file, including a copy of this 
REMAND, should be made available to the 
examiner before the examination, for 
proper review of the medical history.  
The examination report should reflect 
whether such a review of the claims file 
was made.

Prior to the examination, the RO must 
inform the veteran, in writing, of all 
consequences of his failure to report for 
the examinations in order that he may 
make an informed decision regarding his 
participation in said examination. 

3.  After undertaking the requested 
development as well as all other actions 
deemed appropriate, the RO should 
readjudicate the issues of entitlement to 
increased evaluations for the residuals 
of shrapnel wounds of the right (major) 
forearm, with ulnar nerve neuropathy, and 
the residuals of shrapnel wounds of the 
right (major) upper arm and shoulder.  
The new schedular criteria for muscle 
injuries as well as the old criteria 
should be considered from the date the 
new criteria became effective, with the 
criteria more favorable to the veteran 
for application.  Thereafter the RO 
should readjudicate the veteran's claim 
for a total rating for compensation 
purposes based on individual 
unemployability.

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the veteran and his representative 
should be provided with a supplemental statement of the case 
and given the appropriate opportunity to respond.  
Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.  The purpose 
of this REMAND is to secure additional evidence and ensure 
all due process of law.  The Board intimates no opinion, 
either factual or legal, as to the ultimate determination 
warranted in this case.  No action is required by the veteran 
until he is notified by the RO.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



